OPINION OF THE COURT
PER CURIAM.
In this Reorganization matter, the Bankruptcy Referee made what amounted to informal oral findings of fact and conclusions of law as part of his decision. When review by the District Court was sought, the Referee filed with the Court the questions to be determined on review together with his written findings of fact and conclusions of law in accordance with Section 39 of the Bankruptcy Act, 11 U.S.C.A. § 67.1 There was no prejudice whatsoever to petitioner in connection with the procedure followed and certainly no error of any substance. Nor do we find any error in the confirmation by the Referee of the plan of arrangement. Under all of the facts with'reference to the omission of the inventory from the schedules, the Referee was justified in holding that the debtors had not been guilty of any acts which would bar a discharge had this been a bankruptcy. Finally, the decision of the District Court in refusing to strike the Referee’s findings of fact and conclusions of law and in affirming the Referee’s confirmation of the plan of arrangement was sound.
The judgment of the District Court will be affirmed.

. Section 39 reads:
“Referees shall * * * prepare promptly and transmit to the clerks certificates on petitions for review of orders made by them, together with a statement of the questions presented, the findings and orders thereon, the petition for review, a transcript of the evidence or a summary thereof, and all exhibits; * * sj: »